Order entered October 15, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01193-CV

                             JUANITA J. GAROFALO, Appellant

                                                V.

                      CHECK INTO CASH OF TEXAS, LLC, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-1473-2012

                                            ORDER
       Before the Court is appellant’s October 3, 2013 pro se letter request that the clerk’s

record in this case be “remanded, forwarded, and appropriately filed with the Texas Supreme

Court at Austin, Texas.” Appellant also requests a copy of the clerk’s record for her personal

record. She cites Rule 52.7(a)(1) of the Texas Rules of Appellate Procedure regarding Original

Proceedings as support for her contention that the clerk’s record must be filed at the time she

files her Petition for Review.

       We DENY appellant’s request to the extent she requests we file the clerk’s record with

the Texas Supreme Court at this time. Rule 54.2 of the Texas Rules of Appellate Procedure

provides that for Petitions for Review, the court of appeals clerks must not send the record to the

supreme court unless it is requested by the supreme court clerk. See TEX. R. APP. P. 54.2(a).
       To the extent appellant requests a copy of the clerk’s record for her personal record, we

note that local rule 4(2)(a) provides that an electronically-filed record will be provided in CD

format to the attorney of record. 5th Tex.App. (Dallas) Loc. R. 4(2)(a). Appellant may therefore

contact the Clerk of the Court to obtain a copy of the clerk’s record in CD format without an

order of the Court.


                                                   /s/     DAVID EVANS
                                                           JUSTICE